would prevent or substantially impair the performance of their duties as
                 jurors.   Weber v. State, 121 Nev. 554, 580, 119 P.3d 107, 125 (2005).
                 Eleven of the jurors removed for cause indicated that they were unable to
                 be impartial or had difficulty in remaining impartial because they or
                 someone close to them had been victims of prior sexual violations. The
                 district court made findings regarding the visual reactions of at least three
                 prospective jurors dismissed for cause. In two instances, the district court
                 asked if defense counsel wanted further inquiry and in both instances
                 defense counsel agreed that the jurors should be dismissed for cause. The
                 district court did inquire of many of the prospective jurors whether they
                 could remain fair and impartial. Callahan has failed to cite to any legal
                 authority requiring the district court to conduct an individual voir dire
                 under the facts in this case, and thus we decline to consider this
                 argument. See Maresca v, State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).
                 Further, even assuming that the district court should have asked every
                 juror about their ability to remain impartial and fair before dismissing the
                 jurors for cause, appellant failed to demonstrate that his substantial
                 rights were prejudiced because he failed to demonstrate that the
                 dismissals for cause resulted in the empanelling of a jury that was not fair
                 or impartial. Weber, 121 Nev. at 581, 119 P.3d at 125.
                             Next, Callahan argues that he was denied a fair trial because
                 there was no independent evaluation of the abilities of the children to tell
                 the truth or whether the children were free from outside pressures and
                 influences. It does not appear from the portions of the record provided
                 that Callahan ever filed a motion for an independent evaluation, and thus




SUPREME COURT
      OF
    NEVADA

                                                       2
(0 ) r947A oe,
                      this claim is reviewed for plain error.' LaChance, 130 Nev., Adv. Op. 29,
321 P.3d at 928. Callahan has not demonstrated error that is plain from
                      the record. During the trial, each of the children was questioned about
                      their ability to tell the truth from a lie. In considering the childrens'
                      answers during voir dire and the testimony provided by each child,
                      Callahan fails to demonstrate that the district court abused its discretion
                      in finding the children competent to testify, and any inconsistencies in
                      their testimony went to the weight of the evidence not the competency of
                      the witnesses.   See Evans v. State, 117 Nev. 609, 624, 28 P.3d 498, 509
                      (2001). The fact that the children were not able to provide dictionary
                      definitions of "truth" and "lie" does not demonstrate that the children were
                      incompetent to testify.     Id. (setting forth factors to consider in a
                      competency determination). Callahan further fails to present any specific
                      argument regarding evidence of coaching or outside pressures and the
                      documents presented to this court reveal no such evidence.
                                  Finally, Callahan argues that the district court erred in
                      excluding a portion of the preliminary hearing transcript setting forth an
                      alleged prior inconsistent statement of IC.R. regarding whether Callahan
                      had touched her. The district court has "considerable discretion in
                      determining the relevance and admissibility of evidence."      Archanian v.
                      State, 122 Nev. 1019, 1029, 145 P.3d 1008, 1016 (2006). The district court
                      excluded the evidence of the allegedly inconsistent statement because the
                      question posed was compound, the victim was stuttering during the
                      answer, and there was an interruption. The district court determined that


                             'While Callahan did make an objection during N.K.'s voir dire, the
                      basis for the objection was not the lack of an independent evaluation.

SUPREME COURT
        OF
     NEVADA

                                                            3
10) 1947A    4,194,
                  it was not a complete or absolute answer. And despite being asked to
                  repeat the question during the preliminary hearing because the judge had
                  not heard the answer, Callahan did not repeat the question. Under these
                  facts, Callahan fails to demonstrate that the district court abused its
                  discretion in excluding the partial preliminary hearing transcript. 2
                               Having concluded that Callahan's arguments are without


                               ORDER the judgment of conviction AFFIRMED.


                                                                       f-e.e.A3Z\         , C.J.
                                                            Hardesty



                                                            Parraguirrear                      •




                                                              \DOtAl                      ,
                                                            Douglas



                  cc: Hon. Leon Aberasturi, District Judge
                       Anne W. Laughlin
                       Attorney General/Carson City
                       Lyon County District Attorney
                       Third District Court Clerk



                        2 We  further note that Callahan has not provided this court with a
                  complete preliminary hearing transcript. From the portion of the
                  transcript provided, however, the allegedly prior inconsistent statement is
                  actually inconsistent with K.R.'s prior testimony at the preliminary
                  hearing.

SUPREME COURT
        OF
     NEVADA


(0) 1907A    ce
                                                        4